— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered July 7, 1982, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, criminal use of a firearm in the second degree (two counts) and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that the trial court’s instructions to the jury with respect to accessorial liability and the elements of the crimes charged were inadequate insofar as they failed to emphasize that the defendant had to be found to have acted with the requisite mental culpability (see, Penal Law § 20.00). This claim of legal error is unpreserved for our review as defense counsel did not request a charge on accessorial liability, nor was an exception taken to the court’s charge as given (see, CPL 470.05 [2]; People v Campbell, 86 AD2d 403). In any event, any error in the court’s charge, which did include a reading of the statutory provision delineating the elements of accessorial liability (see, Penal Law § 20.00), as well as detailed definitions of the requisite mental states for the crimes charged, was harmless in light of both the strong evidence of the defendant’s guilt and the fact that the credible evidence adduced at the trial showed that the defendant himself engaged in conduct constituting the offenses of which he was convicted (see, People v Newton, 120 AD2d 751; People v Campbell, supra).
The sentence imposed upon the defendant was well within the bounds of the sentencing court’s discretion, and, under the circumstances presented in this case, we do not perceive of any basis upon which to disturb it (see, People v Suitte, 90 AD2d 80). Niehoff, J. P., Rubin, Eiber and Kooper, JJ., concur.